Citation Nr: 1759440	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to August 31, 2011, for the grant of entitlement to special monthly compensation due to loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These include a June 2010 rating which denied service connection for bilateral hearing loss and tinnitus and June 2013 rating which granted entitlement to special monthly compensation for loss of creative organ assigned effective date of August 31, 2010.

The Veteran initiated appeal of a June 2013 rating's denial of total disability due to individual unemployability due to service connected disabilities (TDIU) by filing a notice of disagreement (NOD) in July 2013; this initiated appeal was resolved by a May 2017 grant of TDIU and is not before the Board.  However, the Veteran filed a NOD in June 2017 with the effective dates assigned in the May 2017 rating granting TDIU and dependents educational assistance (DEA).  Notably, however, the information of record reflects that the RO duly acknowledged the Veteran's NOD in a July 2017 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2017).  See 38 C.F.R. § 3.2600 (2017). As such, any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  As the RO has acknowledged the NOD and is processing it, the Board will not address the issues at this time.

In correspondence dated in July 2017 the Veteran's request for a videoconference hearing regarding the appellate issues was withdrawn by his attorney.  


FINDINGS OF FACT

1.  The Veteran, who served in Vietnam, had in-service noise exposure as a jet engine mechanic.

2.  The Veteran's current bilateral hearing loss disability for VA purposes is the result of noise exposure in military service.

3.  The Veteran's current tinnitus is the result of noise exposure in military service.

4. The Veteran filed a claim for service connection for entitlement to special monthly compensation due to loss of use of a creative organ on April 29, 2011.  The RO denied this claim in June 2010 rating decision and the Veteran filed a timely Notice of Disagreement with this decision in July 2010, keeping this claim open and pending.  

5.  Evidence submitted in conjunction with the April 29, 2011 claim includes evidence that the Veteran was treated for prostate cancer in November 2004 with evidence from an October 2011 VA examination indicating that he has been unable to sustain an erection since the time of such treatment.  

6.  On June 13, 2013, the RO granted entitlement to entitlement to special monthly compensation due to loss of use of a creative organ in conjunction with a grant of service connection for prostate cancer with erectile dysfunction effective from August 31, 2011.  He timely appealed the effective date assigned for the special monthly compensation by filing a Notice of Disagreement in July 30, 2013 and a VA Form I-9 on June 8, 2017 following issuance of a Statement of the Case on April 27, 2017. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

3.  An effective date earlier of April 29, 2011 but no earlier, for the grant of special monthly compensation due to loss of use of a creative organ is warranted.  38 U.S.C. §  5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In regards to this appeal of service connection claims for hearing loss and tinnitus and effective date assigned for a grant of special monthly compensation due to loss of use of a creative organ, as the determination below constitutes a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159 (2017).

Service Connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for 
VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

Factual Background and Analysis

The Veteran contends that service connection is warranted for hearing loss and tinnitus.  In-service noise exposure is conceded as the record shows the Veteran to have served as a jet engine mechanic.  See July 1968 Separation Report of Medical History in addition to service personnel records.  58 pg. STRS at pg. 32.  

Prior to January 1, 1967, it is assumed that audiometric results were reported in standards set forth by the American Standards Association (ASA). From December 31, 1970, it is assumed that those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5). The revised number is included in parenthesis for the examinations in the STRs.

Service treatment records show that on entrance examination in August 1964 the Veteran underwent an audiological examination.  Results in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
Not done
-5 (0)
LEFT
5 (20)
10 (20)
5 (15)
Not done
5 (10)

For a May 1966 remote duty examination, audiological test results in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
0 (10
-5 (0)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10

The service treatment records show that the Veteran was treated for left ear problems with pain and wet cerumen in July 1967 that was diagnosed as left external otitis.  A month later in August 1967 the left ear canal and left TM were still inflamed.  

On separation examination in July 1968 (after the November 1, 1967 presumed change to ISO-ANSI standards) the Veteran denied any ear trouble and his audiological test results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
5
0

See STRS at pgs. 4, 7, 21, 32, 34, 36, 37, 39, 41, 51, 53, 57.

Post-service records reveal that the Veteran underwent multiple annual physicals between May 1998 and November 2001, with results suggesting hearing loss of the right ear generally between 500 and 4000 Hertz, and generally no loss of hearing of the left ear except at 500 Hertz noted in May 1998 and November of an unknown year.  See 42 pg. private records entered 4/29/09 at pg. 14-18.  

The Veteran in his April 2009 claim stated that he experienced hearing loss and tinnitus since 1968.  He also submitted a lay statement from a friend in June 2010 who knew the Veteran most of his adult life and indicated that after the Veteran joined the fire department in 1973, he was noted to have a hearing impairment and had to have commands and information repeated to him.  

The report of a May 2010 VA examination included review of the records and examination of the Veteran.  He was noted to claim being unable to hear with his right ear or hear well with his left ear.  He also reported ringing in both ears.  His service as a jet engine mechanic was noted with reported exposure to noise from jets and helicopters while in service.  After military service, he has been a fire fighter and reported only ordinary noise exposure.  A post service history of surgery on his left ear around 1976 or 1977 was noted.  He also complained of bilateral constant tinnitus said to have started 4-5 years following military service.

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
70
70
85
LEFT
45
15
10
20
30

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 96 in the left ear.  These findings confirmed the presence of hearing loss for VA purposes.  He was diagnosed with mixed hearing loss moderate to severe right ear and mixed hearing loss normal to moderate left ear.  

Regarding tinnitus the examiner determined that the tinnitus was as likely as not associated with the hearing loss.  

The examiner gave an opinion that the Veteran's hearing loss and tinnitus are not caused by or a result of his in-service noise exposure as a jet mechanic.  The rationale was that he had normal hearing on discharge and there were no significant threshold shifts compared to enlistment examination.  As for the tinnitus, this was said to have begun 4-5 years after service.  

In April 2011 the Veteran underwent private audiological testing, with the results again confirming hearing loss for VA purposes.  Findings of tinnitus in both ears were also noted as was a history of exposure to jet engine noise in service.  Following such testing the private audiologist drafted a report later in April 2011 which noted the history of hearing loss giving him problems for many years with a history both of working around loud noise in service as well as some chronic ear infections with attempted reconstruction of the left ear in the 1980s.  In addition to the audiogram findings which showed bilateral mixed hearing loss worse on the right, he was found to have a left eardrum perforation and the right eardrum intact but with significant inferior retraction pocket.  The private examiner gave an impression of mixed hearing loss likely secondary to a history of loud noise exposure and ear infections.  See 8 pg. private records entered 5/31/11 from Valley ENT.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  Here the favorable and unfavorable opinions are in equipoise in this matter.  Although the unfavorable opinion from the May 2010 examiner included a rationale, it did not appear to take into account the lay evidence of difficulty hearing shortly after service per the Veteran's self-report in his claim, as well as other reported by his other lay witness.  

The Veteran is competent to describe what he experienced in service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board finds the Veteran's statements with respect to his noise exposure to be competent and credible as such exposure is consistent with the service department records.   

Therefore, in light of the Veteran's established in-service noise exposure, his current hearing loss disability for VA purposes, the credible lay statements and the balance of the medical evidence showing a nexus between bilateral hearing loss and service, the Board finds that the evidence weighs in favor of the Veteran's claim.  In cases where the evidence is in at least relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Tinnitus Analysis 

Based on the evidence of record, the Board finds that entitlement to service connection for tinnitus is warranted as the evidence suggests the tinnitus began in service, and is associated with the hearing loss due to acoustic trauma.  The balance of the lay and medical evidence reflects tinnitus to be a subjective symptom that began in conjunction with his hearing loss per the Veteran's competent and credible reported history. 

In this regard, the Board finds that the evidence supports a grant of service connection for tinnitus.  The May 2010 VA examiner determined that the tinnitus was at least as likely a symptom of hearing loss which was determined by this examiner to not be related to service. However, as the Board has determined that the evidence supports a grant of entitlement to service connection for the hearing loss based on equipoise, the Board accepts the opinion of the May 2010 VA examiner to the limited extent that it determines that the tinnitus is associated with the hearing loss as a result of the in-service acoustic trauma. 

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  As noted above, the Board finds him credible as to the onset of tinnitus in conjunction with his hearing loss.

The Veteran has met the current disability requirement, diagnosed as tinnitus, as noted by the competent lay and medical evidence as reported above. 

The Board therefore finds that the Veteran has tinnitus, and that competent and probative medical and lay evidence indicates that it as likely as not is an associated symptom of the service connected hearing loss.  With this in mind, entitlement to service connection for tinnitus is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. §§ 5110; 38 C.F.R. § 3.400.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii) (2017); see Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Veteran asserts that he is entitled to an effective date prior to August 31, 2011, for the award of entitlement to special monthly compensation (SMC) due to loss of use of a creative organ.  Specifically, his representing attorney has argued in a July 2017 brief that his entitlement should date back to April 29, 2009 when he filed a claim for service connection for erectile dysfunction with loss of creative organ pursuant to the Court's decision in Nehmer v. U.S. Dep't of Veterans Affairs, 
32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II [hereinafter Nehmer]. See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

In making this argument his attorney points to the fact that shortly after the Veteran filed an original claim for service connection for erectile dysfunction (ED) on April 29, 2009, he submitted medical records showing treatment for prostate cancer.  Such treatment for prostate cancer was noted by the RO in a prior denial of service connection for ED and special monthly compensation due to loss of use of a creative organ in June 2010, with the RO noting at the time that the evidence did not show the prostate cancer to be service connected.  The Veteran's attorney alleges that this medical evidence of a diagnosis of prostate cancer constitutes an inferred claim for the prostate cancer although the Veteran did not specifically file a claim for the cancer at the time.  Later the Veteran filed a claim for service connection for prostate cancer on August 31, 2011, which was later granted by a July 2013 rating which also granted service connection for ED and SMC due to loss of use of a creative organ (SMC), effective the date of the August 31, 2011.  The attorney argues that by virtue of the evidence of prostate cancer submitted in conjunction with the original April 2009 claim for ED and SMC, entitlement to SMC should date back to this original claim.  

Prior to March 24, 2015 any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

A claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  

Prior to March 24, 2015 a NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a NOD. While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Thus, a NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the United States Court of Appeals for the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309. The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. See 38 U.S.C. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).  Prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996. 

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect. 38 C.F.R. §  3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  

The Veteran served in Vietnam and has a diagnosis of prostate cancer.  He is thus considered a Nehmer class member for this disease and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here prostate cancer and its residuals) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here November 7, 1996), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  In this instance, the record does not reflect that a claim was filed for prostate cancer (or any residuals including ED) during this timeframe from May 3, 1989 and November 7, 1996.  Thus Nehmer is not applicable as a basis for assigning an earlier effective date in this matter.  However the following procedural history discloses that an earlier effective date is warranted on a different basis.  

After the claim for ED with claim for SMC for loss of use of creative organ was filed on April 29, 2009, the RO denied both the ED and SMC claim in the June 2010 rating decision which took note of the medical evidence sent by the Veteran from the Texas Cancer Center from November 2004 to October 2007.  The rating acknowledged that these records show a diagnosis of prostate cancer in 2004 and prostatectomy in 2005.  However the RO noted that these records did not relate the cancer to service.  Notice of this rating, which denied other issues including the hearing loss and tinnitus claim also on appeal, was sent in June 2010.

In July 2010 the Veteran submitted a notice of disagreement (NOD) with this decision wherein he expressed disappointment with the June 2010 rating decision.  He explained that he was unsure whether some claims, including his ED, were service connected but he had been assured by a fellow Veteran who helped him file his claim that they would be granted.  He more strongly disagreed with the hearing loss and tinnitus denials in this statement which also pointed out his service in Vietnam.  However the Board construes this statement, which expressed general disagreement with the June 2010 rating decision and cited his claim for ED as a NOD.  Although not specifically discussed in the July 2010 NOD, the issue of SMC for erectile dysfunction was implicitly raised.  SMC is inextricably intertwined with the claim for service connection for ED, and thus is part of this NOD.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991) (stating that the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation); 38 C.F.R. § 3.350 (2017).

Thereafter a report of General Information dated on May 25, 2011 indicated that the Veteran requested reconsideration of his claim for ED and SMC, in addition to the hearing loss and tinnitus claims.  The Board finds that this evidence lends support to finding the July 2010 statement as a NOD.

Subsequently an August 2011 rating decision which adjudicated other matters including a coronary artery disease (CAD) claim grant based on Nehmer, took note of claims for various issues to include hearing loss, tinnitus and ED were issues on appeal and would be addressed later.  This appears to acknowledge that the Veteran filed a timely NOD with the RO's denial of service connection for ED in June 2010 (and the intertwined issue of SMC).  Thus the RO is found to have recognized the July 2010 NOD as valid in regards to the ED/SMC issue.  Again, lending support to finding the July 2010 statement as a NOD regarding the SMC, ED issue.

Thereafter the appeal of the ED and SMC claim remained open and pending at the time the Veteran filed his claim for service connection for prostate cancer on May 31, 2011 as a statement of the case had not yet been issued by the RO.  In the June 13, 2013 rating, service connection for prostate cancer was granted in addition to ED and SMC with the effective date of August 31, 2011 assigned for all these matters.  He filed a NOD with this effective date assigned for the SMC on July 30, 2013 via a premature VA Form I-9 that was accepted by the RO as a NOD.  Later after the RO issued a SOC on April 27, 2017 he filed a VA Form I-9 on June 8, 2017, thereby perfecting appeal of the effective date assigned for the SMC.  

Thus the Board finds that the SMC claim for loss of a creative organ has been open and pending since the original claim filed on April 29, 2009.  As to when entitlement for SMC for loss of a creative organ arose, the 14 pages of treatment records from Texas Cancer Center submitted on November 24, 2009 in support of this claim show that the Veteran was diagnosed with prostate cancer per biopsy in October 2004, and underwent treatment with radioactive implant in November 2004.  The records show follow-up through 2007 including an April 2006 record which discussed erectile function at a level 13 described as "relatively stable" but providing no further discussion of the significance of this finding.  The November 2011 VA examination however described the Veteran as being completely unable to have intercourse since he was diagnosed with prostate cancer in 2004.  

Thus the balance of the evidence suggests that entitlement to SMC for loss of creative organ arose as early as 2004 when he was treated for prostate cancer.  However the law clearly states that the effective date for entitlement to SMC is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The earliest effective date allowable is April 29, 2009, the date of the original claim for ED and SMC.  

In view of the foregoing, an effective grant of April 29, 2009 is granted for SMC for loss of use of a creative organ.  This is noted to constitute a full grant of the requested benefit.  The RO is further directed that it should take action to ensure that the effective date for original service connection for ED is reassigned as consistent with the outcome of this decision.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to an effective date of April 29, 2009, for the grant of entitlement to special monthly compensation due to loss of use of a creative organ is granted, subject to the laws and regulation governing the award of monetary benefits. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


